Plaintiff brings this action to recover $1,400, based on an oral promise by defendant to pay certain loans against which the Statute of Limitations had run. Defendant thereupon moved to dismiss the complaint pursuant to rule 107 of the Rules of Civil Practice on the ground (1) that more than six years have elapsed since the action accrued, and (2) that the action is unenforeible under the provisions of the Statute of Frauds. The motion was denied and defendant appeals. Order of the County Court, Nassau County, reversed on the law and the facts, with $10 costs and. disbursements, and the motion granted, with $10 costs. This action is not maintainable. (Civ. Prae. Act, § 59; Wakulaw V. State Bank, 214 App. Div. 673, 677, 678; Matter of MeKnight, 263 App. Div. 1024; Bolles v. Serte, 32 N. Y. S. 2d 90 [not officially published].) Lewis, P. J., Carswell Johnston, Adel and Wenzel, JJ., concur.